        Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 1 of 45



 IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND

Jeff Hulbert, et al.

                  Plaintiffs,

        v.                                            Civil No.: 1:18-CV-00461-GLR

Sgt. Brian Pope, et al.

                  Defendants.


                  PLAINTIFFS’ SUR-REPLY TO DEFENDANTS’ MOTION
                  TO QUASH SUBPOENA AND FOR PROTECTIVE ORDER

        Come now the Plaintiffs, by and through undersigned counsel, and submit the aforesaid

Sur-reply, stating as follows:

I.      The Movant’s Affidavit is Insufficient.

        Movant’s counsel represented, in a very broad fashion, in her original motion that the Lt.

Governor “lacks any personal knowledge of the facts at issue in this case.” See ECF 36 at 1. No

affidavit or other record evidence was attached to support this extra-record contention in

violation of Federal Rule 43(c) (“When a motion relies on facts outside the record, the court may

hear the matter on affidavits or may hear it wholly or partly on oral testimony or on

depositions.”).

        In a Reply, for the first time, the Movant provided an affidavit, but it does not support his

counsel’s sweeping proclamation in her original motion. Indeed, the only relevant information

in the affidavit are claims that the Movant allegedly: 1) “did not instruct, encourage or request

anyone to call the Maryland Capital Police on February 5, 2018 concerning any protestors; 2)

had no knowledge that such a call was made until well after the fact;” and 3) do[es] not



                                                                                   Exhibit B
        Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 2 of 45



recognize the voice of the person who made the call…[and does] not know the identity.” See

ECF 38-1.

       This affidavit does confirm that the Movant learned of the call at some point, but fails to

disclose when. Certainly, from whom the Movant learned of the call, when, why he was told and

what he learned are critical issues to be discovered in this case. After all, the purpose of the call

(whether to quell protected First Amendment activity or to serve legitimate law enforcement

ends) is the central issue in the case. Since the call was made as a result of the fact that the

Movant was going to walk from one building to another and did not want to interact with

picketers, surely his conversations, upon learning of the call, would reveal much about what

motivated it.

       Further, before providing his affidavit in the Reply, the Movant had the fifteen-point list

of matters on which the Plaintiffs sought his brief deposition (which list was contained in the

Plaintiffs’ Opposition). Virtually none of those issues were addressed in the affidavit.

       Information that the Lt. Governor is likely to have which is relevant to this case and

which is not precluded by the affidavit includes, but is not limited to, the following:

       1)     Whether the Lt. Governor directed that the Capital Police interact with the
       picketers;

              NOTE: While the affidavit states that the Movant did not direct that
       anyone “call the Maryland Capital police,” the affidavit does not preclude, or
       even address, whether the Movant directed in some other fashion that the
       Capital Police interact with the picketers. Without limitation, the Movant
       may have simply asked an associate to deal with the protestors because he
       did not like their message without specifically mentioning a call or the
       Capital Police.

       2)      If the Lt. Governor directed that the Capital Police interact with the
       picketers, why did he do so – i.e., was it the result of some alleged legitimate
       government interest or, as the call from the Governor’s Mansion suggests, simply
       to avoid having to interact with persons exercising their First Amendment rights;



                                                  2
Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 3 of 45



       See Note to Item 1, supra.

3)    Whether the Lt. Governor discussed the Hulberts or the picketers with
anyone on the day in question and if so, with who, what was discussed, etc.;

        NOTE: The affidavit does not discuss this point at all, and, indeed,
suggests that at some point, the Movant did become aware of the call, and,
thus, likely did discuss these events with someone, during which discussions
information highly relevant to this case was likely revealed.

4)     Whether the Lt. Governor was aware that the Capital Police would be
made aware of the picketers and, if so, from whom did he learn this, when and for
what purposes was the contact proposed;

        NOTE: The affidavit does not discuss this point at all. Its absence is
particularly telling since the Movant had a list of relevant information sought
prior to providing the affidavit. The list included this item. If, in fact, the
Movant was not aware that the Capital Police would be made aware of the
picketers on the day in question, including this point in his affidavit would
have been an easy matter. As a result, it would appear that the Movant
likely has discoverable information on this critical point.

5)     If the Lt. Governor did not direct that the Capital Police interact with the
picketers, who did and why;

      NOTE: Again, the affidavit is silent on this point, which suggests that
the Movant has discoverable information critical to the Plaintiffs’ case.

6)    Who knew the Lt. Governor’s plans (recited in the telephone call from the
Governor’s Mansion) to move from one building to another past the picketers;

     NOTE: The affidavit is silent on this point, which suggests that the
Movant has discoverable information critical to the Plaintiffs’ case.

7)      Who was on duty the day in question working in close proximity to the Lt.
Governor such that he or she might have known the Lt. Governor’s schedule
sufficiently to have directed that the call be made from the Governor’s Mansion;

     NOTE: The affidavit is silent on this point, which suggests that the
Movant has discoverable information critical to the Plaintiffs’ case.

8)      Which intermediaries ordinarily interact with the Governor’s Mansion on
the Lt. Governor’s behalf and who did so on the day in question;

     NOTE: The affidavit is silent on this point, which suggests that the
Movant has discoverable information critical to the Plaintiffs’ case.


                                          3
Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 4 of 45




9)       Did the Lt. Governor have any legitimate concerns about the Hulberts,
and, if so, what were they;

     NOTE: The affidavit is silent on this point, which suggests that the
Movant has discoverable information critical to the Plaintiffs’ case.

10)    Did the Lt. Governor contact the Governor’s Mansion, the State Police or
anyone else on the day in question and, if so, were the picketers or the Hulberts
discussed;

     NOTE: The affidavit is silent on this point, which suggests that the
Movant has discoverable information critical to the Plaintiffs’ case.

11)     What does the Lt. Governor know about the involvement of any of his
civilian or law enforcement staff in directing the Capital Police to interact with
the Hulberts;

     NOTE: The affidavit is silent on this point, which suggests that the
Movant has discoverable information critical to the Plaintiffs’ case.

12)    Have there been other incidents where the Lt. Governor and/or his staff
have directed that people be moved out of the way and, if so, why;

     NOTE: The affidavit is silent on this point, which suggests that the
Movant has discoverable information critical to the Plaintiffs’ case.

13)   If the Hulberts were the only ones ever directed to move so that the Lt.
Governor might pass, was it based on their particular political message, and if not,
what was the basis;

     NOTE: The affidavit is silent on this point, which suggests that the
Movant has discoverable information critical to the Plaintiffs’ case.

14)     Where was the Lt. Governor on the date and time the caller from the
Governor’s Mansion said he was about to walk by the Hulberts, was he actually
about to walk by the Hulberts, and, if so, how did the caller from the governor’s
Mansion learn this information; and

     NOTE: The affidavit is silent on this point, which suggests that the
Movant has discoverable information critical to the Plaintiffs’ case.

15)     Are there any standing orders, directions, policies, procedure, patterns or
practices followed by the Lt. Governor’s staff, protection detail or others around
him related to the Lt. Governor’s movements in Annapolis and efforts to avoid



                                          4
        Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 5 of 45



       interactions with members of the public, picketers, protesters, the Hulberts or
       others?

            NOTE: The affidavit is silent on this point, which suggests that the
       Movant has discoverable information critical to the Plaintiffs’ case.

       The Movant had the advantage of the list above before providing his affidavit. Thus, it

would have been a simple matter to have gone through the list and affirmed a total lack of any

relevant knowledge on each point if such was the case. Instead, the Movant has hastily retreated

from the original claim that he “lacks any personal knowledge of the facts at issue in this case,”

and has provided a carefully-worded affidavit. Indeed, the language of the affidavit is contrived

to focus almost entirely on a single telephone call while ignoring that the issue in the case is not

that telephone call, but why the Hulberts were arrested. On this latter point, as demonstrated in

the notes following each numbered issue above, the affidavit provides no guidance as to the

Movant’s knowledge. As a result, it is insufficient to support the original claim that the Movant

“lacks any personal knowledge of the facts at issue in this case.” Thus, the motion based on this

claim should be denied.

II.    The Movant Failed to Address the Record Evidence Suggesting that He,
       or Someone Close to Him, was the Genesis of the Plaintiffs’ False Arrests.

       As noted in the Plaintiffs’ Opposition, Defendant Brian T. Pope, the arresting officer,

confirmed that the Capital Police interacted with the Hulberts on the day in question because the

State Police working executive protection in the “governor's mansion” called the Capital Police

and “said that the lieutenant governor was about to walk to the senate building or from the

senate building, and they didn't want the protesters to interact with the lieutenant governor. See

ECF 37-1 (Deposition of Sgt. Brian T. Pope) at 124-130. The Chief of the Maryland Capital

Police, Michael Wilson, testified similarly. See ECF 37-2 (Deposition of Michael Wilson) at 28-




                                                  5
        Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 6 of 45



29. Chief Wilson also admitted that it was the telephone call from the Governor’s Mansion that

“put the process in motion,” resulting in the Hulberts’ arrest. See Id. at 25.

        In addition, Lakeshia Wesby, the civil communications officer employed by the

Maryland Capital Police, who took the call from the Lt. Governor’s team, testified that she

received similar calls from elected officials on a regular basis, for the sole purpose of requesting

police action to ensure the elected official would not need to interact with protestors:

        Q       Sure. Now, how often have you had calls related to -- from aids or staff or
        secretaries from elected or appointed officials that are related to either a protest or
        picketers or people near Lawyers Mall walking around? Do you get those a lot?

        A      We do get some, but I can't tell you how many we get.

Exhibit B (Deposition of Lakeshia Wesby) at 24.

        Q       Sure. In those cases where the call is from elected -- and so certainly you
        have received calls from the staff of elected or appointed officials to notify you
        that there are people in or near Lawyers Mall that look like they might want to
        interact with or talk to the elected or appointed officials?

        A      Yes.

Id. at 31.

        And you told me earlier, I think, that in your 19 years these types of groups of
        people in or around Lawyers Mall have always been peaceful in your experience.

        A       In my experience they have been peaceful. I've never seen an unpeaceful
        rally or protest.

Id. at 32.

        Q      So just to be clear, there are certainly occasions in your experience
        where the staff of elected or appointed officials calls to say to you that there
        are people on or near Lawyers Mall that the elected or appointed official
        would not like to interact with and they want help avoiding that interaction
        and then you pass that on; is that right?

               MR. FREDRICKSON: Objection.

               MR. MCFARLAND: Objection.


                                                   6
        Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 7 of 45




       Q       I'm sorry. Is that right?

       A       Yes.

Id. at 34 (emphasis added); see also 33.

In this particular case, she admitted the call had been made about the Lt. Governor:

       Q      But when they call -- and we're now talking about this group of calls
       where elected or appointed officials call because they don't want to have to
       interact with people on or near Lawyers Mall, when you receive those calls
       from the governor's mansion, are those about the governor or lieutenant
       governor or both or other elected or appointed officials?

               MR. FREDRICKSON: Objection.

               MR. MCFARLAND: Objection.

       A       It could be both.

       Q      Okay. And certainly during your career you've gotten those calls
       about both; is that right?

       A       Yes.

       Q      All right. And I think one of those calls, to fast forward a little bit,
       was in the case we're here to talk about; is that fair?

               MR. FREDRICKSON: Objection.

               MR. MCFARLAND: Objection.

       A       Yes.

Id. at 37-38 (emphasis added).

       Wesby testified that whenever she received a call regarding protestors, she would

immediately forward the call to the sergeant for the express purpose of “moving or avoiding

interaction” between the elected official and the protestors:

       Now, when you get calls from the staff's, let's say, by or on behalf of elected and
       appointed officials -- that would include their staff, their aids, their secretaries,
       that kind of thing, when you get calls by or on behalf of elected officials that


                                                 7
Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 8 of 45



they'd rather not interact with people on or near Lawyers Mall, is there a
particular rank of person that you like to forward those to?

       MR. FREDRICKSON: Objection.

       MR. MCFARLAND: Objection.

Q      Like the lieutenant, the sergeant, the major, the captain? Is there a
particular rank?

A      Usually the sergeant. It goes to the sergeant.

Q       And who is the -- at this point in time, so now we're -- I'm stepping back
into asking you a little bit about the situation with my clients. In February of
2018, who was the sergeant that you would forward a call like that to?

A      It would have been Sergeant Pope.

Q       Okay. So in the ordinary course -- we're going to get to what happened
specifically in my client's situation. But in the ordinary course, if you got a call
like that, you would -- once you understood the nature of the call, you would say
to the caller please hold, I'd like to forward it to a sergeant. Is that fair?

A      Yes.

                                        ***

Q       So we're talking about elected and appointed officials. Again, as I
understand what you're telling me -- because I'm just trying to make sure we're
talking about the same calls. Going forward, we're talking about calls from
elected and appointed officials or their staffs or people calling on their behalf
who are aware there are people on or near Lawyers Mall, don't want to
interact with them and want the police help in either avoiding them or
moving them. Is that -- you've told me that happens, right?

A      Yes.

Q      All right. I think you told me about twice a month; is that right?

A      Yes.

Q      All right. So then when those calls come in, once you ascertain that's
the nature of the call, you forward it to the sergeant; am I right?

A      Yes.



                                          8
       Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 9 of 45



       Q     And you've told me you never got a call like that from the public. It's
       always by or on behalf elected or appointed officials?

       A       Yes.

Id. at 45-48 (emphasis added); see also 35.

       Q       And that's because these types of messages, when elected or appointed
       officials or people on their behalf call about moving or avoiding interaction
       with people on or near Lawyers Mall, those types of messages are treated
       somewhat urgently by your office; is that right?

               MR. FREDRICKSON: Objection to the form.

               MR. MCFARLAND: Objection.

       Q       Is that right?

       A       Yes.

       Q       In other words, they're too urgent for email, you said. You want to
       get to the sergeant right away?

       A       Yes.

       Q       And that's because of the importance of the people who's calling; is
       that right?

       A       Yes.

Id. at 51 (emphasis added).

       Q       Now, the --okay. When these types of calls come in, you said you then
       interact with the sergeant in the way you've described and I'll just adopt that, and
       then sometimes it's you and sometimes it's the sergeant who communicates
       direction to other officers. Do I have that correct?

       A       Yes.

       Q       And when it is you, I'm guessing, based on a lot of years of experience,
       that you just communicate whatever the sergeant tells you to do; is that fair?

       A       Yes.




                                                 9
Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 10 of 45



Q       So the sergeant might say to you, for instance, you know, have
somebody go move those people to another area and you just communicate
that to the officer in the field; is that right?

A      Yes.

Q      Okay. And that kind of direction certainly you've received before,
right?

A      Yes.

Q       All right. And you've received that after one of these types of calls we're
talking about obviously, right?

       MR. FREDRICKSON: Objection.

Q      Is that yes?

A      Yes.

Q      And so is that the usual approach? Is that sort of -- you said you get these
a couple times a month. Is that the usual response, to have the officer in the field
move people?

       MR. FREDRICKSON: Objection.

       MR. MCFARLAND: Objection.

A      Yes.

Q       And then when -- and you've described sometimes you give that
instruction yourself, but only with -- at the direction of the sworn officer; is that
right?

A      Yes.

                                         ***

So when a call of the nature we're discussing comes in and you communicate it to
the sergeant, we have described I think what happens if the sergeant tells you to
communicate with somebody in the field and how that happens. You mentioned
to me earlier it can also happen that the sergeant communicates directly with
somebody in the field. And so what I'm asking now is: Have you observed that
communication either by hearing it as you sit there, seeing it if it's verbal? Have
you observed the sergeant communicating this information to people?



                                          10
       Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 11 of 45



          A      Yes.

          Q       And so since you've observed it, then my next question is: Is it the same
          type of direction that the sergeant sometimes asks you to give, in other words,
          let's move those people to another area, that type of thing?

          A      Yes.

          Q      Okay. All right.

Id. at 52-54 (emphasis added).

          Further, all charges were later dropped against the Plaintiffs and the arresting officer has

admitted in deposition that the Hulbert brothers were not engaged in any of the charged activity.

Compare ECF 1, para. 38 with ECF 37-1 at 142-143. Thus, there is no valid law enforcement

reason for the arrests of a man holding a political sign on a public sidewalk while another man

filmed.

          This leads to a strong inference that the actual motivation for their arrest was the

telephone call about the Lt. Governor’s planned walk from one building to another and his

apparent desire not to interact with the peaceful picketers. Yet, nothing in the affidavit provided

rebuts this inference.

III.      The Movant Failed to Address the Fact that the Information Sought
          Has Not Been Made Available through Other means, Despite Request.

          The Plaintiffs have sought the genesis of the telephone call directing the police to interact

with the Hulberts on behalf the Lt. Governor throughout discovery, including in written

discovery and depositions. See ECF 37. Despite these efforts, the relevant information has not

been provided by the Office of the Attorney General (the same office now representing the

Movant). Id. The Office of the Attorney General makes no contention to the contrary on behalf

of the Movant.




                                                   11
       Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 12 of 45



        It appears undisputed that the call was made at least on behalf of the Lt. Governor, but the

Plaintiffs have been unable, despite significant efforts, to identify who directed that the call be

made (or why) by working from the bottom up (i.e., starting with the caller, whose identity is

unknown). Even Lakeshia Wesby, who took the call, was unable to identify the caller:

        Q      And could you—did you know who it was? Did you recognize the voice?

        A      No, I did not.

        Q      I know this may be not the easiest question in the world, but could you tell
        anything else about the person based on their voice?

                                                ***

        A       I don’t—I just knew it was a male. I couldn’t tell the difference in the
        voice, no. I don’t believe it had no accent or anything like that. No accent or
        anything.

Exhibit B (Deposition of Lakeshia Wesby) at 62. Plaintiffs have also attempted to discover the

identity of the caller through a document request to the Defendants, which requested

“[d]ocuments sufficient to identify the male, thought to be a Maryland State Police Officer, who

called from the Governor’s Mansion to the Maryland Capital [sic] Police on February 5, 2018 in

connection with picketers later ascertained to be the Patriot Picket.” See Exhibit C (Notice to

Take Deposition Duces Tecum), at 6. The documents were originally due to be provided to

Plaintiffs by 9:00 a.m. on October 7, 2019. Id. at 1. Defendants’ counsel promised Plaintiffs’

counsel to deliver all responsive documents no later than October 25, 2019. As of 4:30 p.m. on

October 25, 2019, the Defendants have failed to produce any responsive documents identifying

the caller.

        All of the Plaintiffs’ attempts to identify the caller and any persons who directed or

requested the call be made from the bottom up have reached dead ends or been stonewalled.

Therefore, the only avenue left to discover the identity of the person who made the decision


                                                  12
       Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 13 of 45



regarding the Hulberts (as well as why it was made), is to start with the Lt. Governor and work

down the chain of command until the identity of the person who gave the directive is discovered

(be it the Lt. Governor or someone on his staff). None of this is disputed by the Movant. As

such, the brief deposition sought should be permitted.

IV.    The Movant Failed to show that the Deposition Sought Will be Unduly Burdensome.

       Plaintiffs’ counsel has offered to limit the deposition to 4 hours or less and take it any

date and time of the deponent's choosing, including evenings, weekends and holidays and

anywhere in the continental United States, at the deponent’s discretion. See ECF 37-3 (e-mail

exchange between Plaintiffs’ counsel and the Movant’s counsel).

       Given the demonstrated relevance of the Lt. Governor’s knowledge, the lack of any other

avenue to obtain this critically relevant information, and the scheduling flexibility shown by

Plaintiffs’ counsel, as well as the fact that only a very brief deposition is sought, the Movant has

failed to show that the deposition will be unduly burdensome.

       In short, the Plaintiffs have demonstrated that the Movant has “unique first-hand

knowledge related to the litigated claims or…the necessary information cannot be obtained

through other, less burdensome or intrusive means.” See ECF 38 at 4-5 (citing Lederman v. New

York City Dep’t of Parks & Rec., 731 F. 3d 199, 203 (2d Cir. 2013). This is the standard for

which the Movant contends and it is readily met here for reasons more fully described in the

Opposition, most of which are uncontested in the Reply. See ECF 37 and 38.

       The rationale behind the Morgan doctrine cited by the Movant is that, “left unprotected,

high-ranking government officials would be inundated with discovery obligations involving

scores of cases where the public official would have little or no personal knowledge of material

facts.” United States v. Wal-Mart Stores, Inc., No. CIV.A. PJM-01-1521, 2002 WL 562301, at



                                                 13
       Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 14 of 45



*1 (D. Md. Mar. 29, 2002). Indeed, “[o]ne of the driving principles of the Morgan decision is

that the indiscriminate depositions of high-ranking government officials would be unduly

burdensome upon said officials and likely discourage them from accepting positions as public

servants.” Id. at *3.

       The Plaintiffs do not seek an “indiscriminate” deposition “where the public official would

have little or no personal knowledge of material facts.” Id. Instead, the Plaintiffs have made a

particularized showing of the information likely within the personal knowledge of the deponent

and the other efforts to obtain the relevant information.

V.     Service was Proper.

       All discovery in this case has been served by e-mail between the parties, by agreement of

the office of the undersigned and the Office of the Attorney General.

       Upon receipt of the subpoena for the Movant by e-mail form the undersigned, the Office

of the Attorney General wrote Plaintiffs’ counsel, stating, “Received, thank you. John or I will

get back to you soon to let you know if the any of the dates conflict with any of the deponents'

schedules.” See ECF 37-4. Instead of providing dates, the Movant later objected and the present

motion was filed.

       Thereafter, the undersigned held a telephone conversation with Assistant Attorney

General John Fredrickson, Esquire, to confirm that no contention was being made that service

was improper given the history of accepting service by e-mail and given, further, that the Office

of the Attorney General represents the Lt. Governor by law. At no point did Mr. Fredrickson

contend that service was improper, while obviously preserving the other arguments related to

undue burden on a public official.




                                                 14
       Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 15 of 45



       Indeed, the initial motion filed by the Lt. Governor contains no suggestion that service

was improper. As a result, any such contention – to the extent it existed at all after the

assurances of the Office of the Attorney General – was waived.

       Yet, in her Reply, the Assistant Attorney General representing the Movant states as an

aside and without further argument or analysis, that “plaintiffs have not provided any evidence

that [the subpoena] was properly served on the Lt. Governor.” See ECF 38 at 2. Of course, such

a statement falls well short of a claim that service was improper, or of a motion to quash the

subpoena on these grounds. Further, given that service was not contested in the initial motion,

there was no prior need for counsel to lay out the fact that service had been accepted by the

Office of the Attorney General.

       In an overabundance of caution, the undersigned has ensured that the Lt. Governor was

personally served. On October 18, 2019, the undersigned’s process server attempted to hand-

deliver the subpoena to the Lt. Governor at his office at 100 State Circle, Annapolis, MD 21401.

However, the process server was turned away from the Lt. Governor’s office and was instructed

to serve the subpoena at the Office of the Attorney General. The subpoena was subsequently

hand-delivered to Assistant Attorney General Justin Fine at the Office of the Attorney General at

200 St. Paul Place, Baltimore, MD 21201—the same office previously served by email. See

Exhibit A (Proof of Service).

       The Plaintiffs note that service has been accepted by the very office representing the Lt.

Governor. As such, the present motion does not turn on the question of service.




                                                 15
       Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 16 of 45



IV.    CONCLUSION

       For all the aforementioned reasons, Lt. Gov. Rutherford’s Motion to Quash Subpoena

and for Protective Order should be denied.

                                              Respectfully submitted,

                                              HANSEL LAW, PC

                                                      /s/ Cary J. Hansel
                                              Cary J. Hansel (Bar No. 14722)
                                              cary@hansellaw.com
                                              2514 N. Charles Street
                                              Baltimore, MD 21218
                                              Phone: (301) 461-1040
                                              Fax: (443) 451-8606
                                              Counsel for Plaintiffs




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 25th day of October, 2019, I caused the foregoing to be filed

via the Court’s electronic filing system, which will make service on all parties entitled to service.

                                                      /s/ Cary J. Hansel
                                              Cary J. Hansel




                                                 16
Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 17 of 45




                                                         Exhibit A
Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 18 of 45
           Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 19 of 45
Deposition of Lakeisha Urica Wesby                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1                         IN THE UNITED STATES DISTRICT COURT

   2                                 FOR THE DISTRICT OF MARYLAND

   3

   4      JEFF HULBERT, et al.,

   5                             Plaintiffs

   6                vs.                                                 Civil Action No.

   7      SGT. BRIAN T. POPE, et al.,                                   1:18-CV-02317 GLR

   8                             Defendants

   9      _____________________________/

 10

 11                              The deposition of LAKESHIA URICA WESBY was

 12       held on Monday, October 21, 2019, commencing at 10:21

 13       a.m., at the Law Offices of Hansel Law P.C., 2514 North

 14       Charles Street, Baltimore, Maryland 21218,

 15       before R. Dwayne Harrison, a Notary Public.

 16

 17

 18

 19

 20
                                                                                          Exhibit B
 21       REPORTED BY: R. Dwayne Harrison


CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                  Page: 1
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 20 of 45
Deposition of Lakeisha Urica Wesby                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1                A            It could be -- a lot of times they have

   2      committee meetings or, you know, they may call and say

   3      it's cold or can you have someone to pull the trash.                                                      I

   4      don't know.                It could be something like that.

   5                Q            Okay.       So when you say it's cold, they're

   6      not calling to tell you about the weather.                                         You they

   7      mean they need the heat turned up?

   8                A            They need the heat turned up, yeah.

   9                Q            I understand.

 10                 A            Or they need the air on or something of

 11       that nature they call for.

 12                 Q            Sure.       Now, how often have you had calls

 13       related to -- from aids or staff or secretaries from

 14       elected or appointed officials that are related to

 15       either a protest or picketers or people near Lawyers

 16       Mall walking around?

 17                              Do you get those a lot?

 18                 A            We do get some, but I can't tell you how

 19       many we get.

 20                 Q            Is there a particular official who is known

 21       for those types of calls that you get a lot from?

CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 24
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 21 of 45
Deposition of Lakeisha Urica Wesby                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1                Q            Okay.

   2                A            -- you know.

   3                Q            Sure.       In those cases where the call is

   4      from elected -- and so certainly you have received

   5      calls from the staff of elected or appointed officials

   6      to notify you that there are people in or near Lawyers

   7      Mall that look like they might want to interact with or

   8      talk to the elected or appointed officials?

   9                A            Yes.

 10                              MR. FREDRICKSON:                Objection.

 11                 Q            And you told me earlier -- he may -- just

 12       so you know the process -- I'm sure it's been explained

 13       to you, but folks may object.                           Unless somebody

 14       instructs you not to answer, the process is for you go

 15       ahead and answer.                  But give him time to get his

 16       objection out.

 17                              That's fine.             No, you're doing great.

 18       You're doing great.                    We got it.           He got it.

 19       Everybody's got it.                    You're doing great.                     But I just

 20       tell you that -- and we're all very good at letting you

 21       know if there's something somebody thinks you shouldn't

CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 31
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 22 of 45
Deposition of Lakeisha Urica Wesby                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1      answer.          Everybody in here has -- will use their

   2      outside voice when they have to, but please don't worry

   3      about that.

   4                             And you told me earlier, I think, that in

   5      your 19 years these types of groups of people in or

   6      around Lawyers Mall have always been peaceful in your

   7      experience.

   8                A            In my experience they have been peaceful.

   9      I've never seen an unpeaceful rally or protest.

 10                 Q            Okay.       Wonderful.

 11                              And so what you've seen is just people --

 12                 A            I mean, they have had them, but just not

 13       when I'm on the clock.

 14                 Q            All right.           Fair enough.

 15                              So when the staff of elected and appointed

 16       officials are calling to point out that there are

 17       people that may want to interact with the elected and

 18       appointed officials, is part of the purpose of that

 19       call or is a request that you sometimes receive that

 20       that interaction be avoided somehow?

 21                              MR. FREDRICKSON:                Objection.

CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 32
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 23 of 45
Deposition of Lakeisha Urica Wesby                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1                Q            Do you understand the question?

   2                             MR. FREDRICKSON:                Objection to the

   3      question.            Go ahead.

   4                A            Can you state the question again?

   5                Q            Sure.       It was kind of rambling.

   6                             When the staff of elected or appointed

   7      officials call you to point out that there are people

   8      on or near Lawyers Mall that may want to interact with

   9      the elected officials, is one of the requests that is

 10       sometimes made that the elected official would like to

 11       avoid that interaction somehow?

 12                              MR. FREDRICKSON:                Objection.

 13                              MR. MCFARLAND:              Objection.

 14                 Q            Is that sometimes explained to you during

 15       those calls?

 16                 A            Not to me because, if that happens, I

 17       usually pass it to a supervisor.

 18                 Q            Okay.       So -- but you have certainly -- but

 19       in order to determine to pass it to a supervisor,

 20       you've certainly heard those types of requests and then

 21       you pass is on; is that right?

CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 33
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 24 of 45
Deposition of Lakeisha Urica Wesby                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1                A            Yes.

   2                Q            So just to be clear, there are certainly

   3      occasions in your experience where the staff of elected

   4      or appointed officials calls to say to you that there

   5      are people on or near Lawyers Mall that the elected or

   6      appointed official would not like to interact with and

   7      they want help avoiding that interaction and then you

   8      pass that on; is that right?

   9                             MR. FREDRICKSON:                Objection.

 10                              MR. MCFARLAND:              Objection.

 11                 Q            I'm sorry.           Is that right?

 12                 A            Yes.

 13                 Q            Okay.       And are those calls -- just now

 14       talking about during session, most of those are during

 15       session, I'm guessing?

 16                              Are those -- how often are they, once a

 17       day, once a week?                  What would you estimate?

 18                 A            I can't really answer because they would be

 19       random.

 20                 Q            Yeah, sure.

 21                 A            I don't -- I can't say once a week or...

CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 34
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 25 of 45
Deposition of Lakeisha Urica Wesby                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1                Q            Can you give me an at least -- like you get

   2      one of those at least every two weeks?

   3                A            I can't say.

   4                Q            And, obviously, I'm asking for an estimate,

   5      you know.            And so I'm not asking you to tell me -- to

   6      sit here and remember for 19 years every call you ever

   7      got, right?

   8                             But based on your experience and really

   9      knowing your job like you do, can you tell me you get

 10       one of those calls at least every two weeks, at least

 11       every three weeks?

 12                              MR. FREDRICKSON:                Objection.

 13                              MR. MCFARLAND:              Objection.

 14                              MR. FREDRICKSON:                Go ahead.

 15                 A            Maybe -- out of a month maybe twice,

 16       something like that.

 17                 Q            All right.           So two a month is a fair

 18       estimate; is that right?

 19                 A            Something like that.

 20                 Q            All right.           Fair enough.               That's all I'm

 21       asking for.                I appreciate that.

CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 35
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 26 of 45
Deposition of Lakeisha Urica Wesby                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1                A            Yes.

   2                Q            Okay.       And those calls from the governor's

   3      mansion, who are they on behalf of?                                Governor's

   4      mansion -- the governor is writing the name, so I don't

   5      know, but who are they on behalf of?

   6                             MR. FREDRICKSON:                Objection.              Go ahead.

   7                A            They're usually from -- they're usually on

   8      behalf of his staff or it could be the mansion, the

   9      governor's mansion.

 10                 Q            But when they call -- and we're now talking

 11       about this group of calls where elected or appointed

 12       officials call because they don't want to have to

 13       interact with people on or near Lawyers Mall, when you

 14       receive those calls from the governor's mansion, are

 15       those about the governor or lieutenant governor or both

 16       or other elected or appointed officials?

 17                              MR. FREDRICKSON:                Objection.

 18                              MR. MCFARLAND:              Objection.

 19                 A            It could be both.

 20                 Q            Okay.       And certainly during your career

 21       you've gotten those calls about both; is that right?

CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 37
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 27 of 45
Deposition of Lakeisha Urica Wesby                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1                A            Yes.

   2                Q            All right.           And I think one of those calls,

   3      to fast forward a little bit, was in the case we're

   4      here to talk about; is that fair?

   5                             MR. FREDRICKSON:                Objection.

   6                             MR. MCFARLAND:              Objection.

   7                A            Yes.

   8                Q            Now, the -- moving forward a little bit,

   9      let me understand a little bit more about your job.

 10       You did a great job of explaining it.                                   I didn't do a

 11       good job of asking you all the questions I wanted to

 12       ask.

 13                              You mentioned to me that you sometimes get

 14       calls and then you have the ability to forward those

 15       along; is that right?

 16                 A            Yes.

 17                 Q            All right.           So you have a -- in addition to

 18       those screens you're looking at to see what's going on

 19       out in the world, you have a phone system and can

 20       forward calls and I'm not -- you know, like the way

 21       somebody might think of a receptionist's desk, you have

CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 38
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 28 of 45
Deposition of Lakeisha Urica Wesby                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1      your detachment in Annapolis.

   2                             Am I right about that?

   3                A            No, because the major that's in Baltimore

   4      is the major over the whole entire detachment.

   5                Q            Got it.         I think I understand.

   6                             Now, when you get calls from the staff's,

   7      let's say, by or on behalf of elected and appointed

   8      officials -- that would include their staff, their

   9      aids, their secretaries, that kind of thing, when you

 10       get calls by or on behalf of elected officials that

 11       they'd rather not interact with people on or near

 12       Lawyers Mall, is there a particular rank of person that

 13       you like to forward those to?

 14                              MR. FREDRICKSON:                Objection.

 15                              MR. MCFARLAND:              Objection.

 16                 Q            Like the lieutenant, the sergeant, the

 17       major, the captain?                    Is there a particular rank?

 18                 A            Usually the sergeant.                   It goes to the

 19       sergeant.

 20                 Q            And who is the -- at this point in time, so

 21       now we're -- I'm stepping back into asking you a little

CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 45
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 29 of 45
Deposition of Lakeisha Urica Wesby                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1      bit about the situation with my clients.

   2                             In February of 2018, who was the sergeant

   3      that you would forward a call like that to?

   4                A            It would have been Sergeant Pope.

   5                Q            Okay.       So in the ordinary course -- we're

   6      going to get to what happened specifically in my

   7      client's situation.                    But in the ordinary course, if you

   8      got a call like that, you would -- once you understood

   9      the nature of the call, you would say to the caller

 10       please hold, I'd like to forward it to a sergeant.

 11                              Is that fair?

 12                 A            Yes.

 13                 Q            And I take it one of the reasons -- let's

 14       talk about -- again, I may ask you some questions that

 15       are obvious in your field and I apologize, but we're

 16       trying to make sure everybody understands.

 17                              In a situation where a member of the public

 18       calls and let's suppose the member of the public said

 19       there are people in Lawyers Mall -- on or around

 20       Lawyers Mall that I'd rather not interact with and I'd

 21       like somebody to do something about it, I'm guessing

CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 46
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 30 of 45
Deposition of Lakeisha Urica Wesby                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1      that call from a member of public would not get

   2      forwarded to the sergeant.

   3                             Am I right about that?

   4                A            It would go to the sergeant.

   5                Q            Oh, even that?

   6                A            Yes.

   7                Q            Have you ever had one from a member of the

   8      public?

   9                A            No.

 10                 Q            So we're talking about elected and

 11       appointed officials.                     Again, as I understand what

 12       you're telling me -- because I'm just trying to make

 13       sure we're talking about the same calls.                                       Going

 14       forward, we're talking about calls from elected and

 15       appointed officials or their staffs or people calling

 16       on their behalf who are aware there are people on or

 17       near Lawyers Mall, don't want to interact with them and

 18       want the police help in either avoiding them or moving

 19       them.

 20                              Is that -- you've told me that happens,

 21       right?

CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 47
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 31 of 45
Deposition of Lakeisha Urica Wesby                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1                A            Yes.

   2                Q            All right.           I think you told me about twice

   3      a month; is that right?

   4                A            Yes.

   5                Q            All right.           So then when those calls come

   6      in, once you ascertain that's the nature of the call,

   7      you forward it to the sergeant; am I right?

   8                A            Yes.

   9                Q            And you've told me you never got a call

 10       like that from the public.                         It's always by or on behalf

 11       elected or appointed officials?

 12                 A            Yes.

 13                 Q            And when those calls come in and you

 14       forward them then to the sergeant, but do you have any

 15       more to do with them after that?

 16                 A            No.      Usually the sergeant can come up and

 17       he may say send whoever, whoever our mobile unit is.

 18                 Q            And then is it your responsibility to

 19       communicate with the mobile unit or does the sergeant

 20       do that directly or does it sometimes happen that it's

 21       both?

CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 48
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 32 of 45
Deposition of Lakeisha Urica Wesby                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1      definitely wouldn't want to email.

   2                Q            Sure.

   3                A            So we would tell him over the radio or over

   4      the phone or if they are in the office.

   5                Q            And that's because these types of messages,

   6      when elected or appointed officials or people on their

   7      behalf call about moving or avoiding interaction with

   8      people on or near Lawyers Mall, those types of messages

   9      are treated somewhat urgently by your office; is that

 10       right?

 11                              MR. FREDRICKSON:                Objection to the form.

 12                              MR. MCFARLAND:              Objection.

 13                 Q            Is that right?

 14                 A            Yes.

 15                 Q            In other words, they're too urgent for

 16       email, you said.                  You want to get to the sergeant right

 17       away?

 18                 A            Yes.

 19                 Q            And that's because of the importance of the

 20       people who's calling; is that right?

 21                 A            Yes.

CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 51
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 33 of 45
Deposition of Lakeisha Urica Wesby                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1                Q            Now, the --okay.                When these types of calls

   2      come in, you said you then interact with the sergeant

   3      in the way you've described and I'll just adopt that,

   4      and then sometimes it's you and sometimes it's the

   5      sergeant who communicates direction to other officers.

   6                             Do I have that correct?

   7                A            Yes.

   8                Q            And when it is you, I'm guessing, based on

   9      a lot of years of experience, that you just communicate

 10       whatever the sergeant tells you to do; is that fair?

 11                 A            Yes.

 12                 Q            So the sergeant might say to you, for

 13       instance, you know, have somebody go move those people

 14       to another area and you just communicate that to the

 15       officer in the field; is that right?

 16                 A            Yes.

 17                 Q            Okay.       And that kind of direction certainly

 18       you've received before, right?

 19                 A            Yes.

 20                 Q            All right.           And you've received that after

 21       one of these types of calls we're talking about

CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 52
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 34 of 45
Deposition of Lakeisha Urica Wesby                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1      obviously, right?

   2                             MR. FREDRICKSON:                Objection.

   3                Q            Is that yes?

   4                A            Yes.

   5                Q            And so is that the usual approach?                                    Is that

   6      sort of -- you said you get these a couple times a

   7      month.

   8                             Is that the usual response, to have the

   9      officer in the field move people?

 10                              MR. FREDRICKSON:                Objection.

 11                              MR. MCFARLAND:              Objection.

 12                 A            Yes.

 13                 Q            And then when -- and you've described

 14       sometimes you give that instruction yourself, but only

 15       with -- at the direction of the sworn officer; is that

 16       right?

 17                 A            Yes.

 18                 Q            Fair enough.             And then other times that

 19       sworn officer gives the direction and you've either

 20       heard or observed that happen; is that right?

 21                 A            The other sworn officer?

CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 53
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 35 of 45
Deposition of Lakeisha Urica Wesby                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1                Q            I'm sorry.           Let me slow down.                    Sure.

   2                             So when a call of the nature we're

   3      discussing comes in and you communicate it to the

   4      sergeant, we have described I think what happens if the

   5      sergeant tells you to communicate with somebody in the

   6      field and how that happens.                          You mentioned to me

   7      earlier it can also happen that the sergeant

   8      communicates directly with somebody in the field.

   9                             And so what I'm asking now is:                              Have you

 10       observed that communication either by hearing it as you

 11       sit there, seeing it if it's verbal?

 12                              Have you observed the sergeant

 13       communicating this information to people?

 14                 A            Yes.

 15                 Q            And so since you've observed it, then my

 16       next question is:                  Is it the same type of direction

 17       that the sergeant sometimes asks you to give, in other

 18       words, let's move those people to another area, that

 19       type of thing?

 20                 A            Yes.

 21                 Q            Okay.       All right.

CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 54
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
           Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 36 of 45
Deposition of Lakeisha Urica Wesby                                       Jeff Hulbert, et al. v. Sgt. Brian T. Pope, et al.

   1                Q            And could you -- did you know who it was?

   2      Did you recognize the voice?

   3                A            No, I did not.

   4                Q            I know this may be not the easiest question

   5      in the world, but could you tell anything else about

   6      the person based on their voice?

   7                             I grew up in West Virginia and I try really

   8      hard, but sometimes folks tell me I have an accent.

   9      Sometimes somebody has a high-pitched voice, a

 10       low-pitched voice.                   They may sound like they're from a

 11       particular region of the world or a particular region

 12       of the country.

 13                              Was there anything other than male that you

 14       could make out about that voice that you recall today?

 15                 A            I don't -- I just knew it was a male.                                       I

 16       couldn't tell the difference in the voice, no.                                               I don't

 17       believe it had no accent or anything like that.                                                No

 18       accent or anything.

 19                 Q            All right.           Fair enough.

 20                              And when you get a call like this, is it --

 21       do you do anything to identify the person?                                         You said

CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                 Page: 62
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208                Facsimile (410) 821-4889
Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 37 of 45




                                                         Exhibit C
Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 38 of 45
Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 39 of 45
Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 40 of 45
Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 41 of 45
Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 42 of 45
Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 43 of 45
Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 44 of 45
Case 1:18-cv-00461-SAG Document 39-3 Filed 10/25/19 Page 45 of 45
